Title: Minutes of the Albemarle Academy Board of Trustees, 15 April 1814
From: Carr, Peter,Albemarle Academy Board of Trustees
To: 


          At a meeting of the Trustees of the Albemarle Accademy held at the house of Triplet T Estes in Charlottesville the 15th day of April 1814—agreeable to adjournment, present Peter Carr President,
			 Thomas Jameson, Frank Carr,
			 Jno: B Carr,
			 Robt B Streshly,
			 James Leitch, John Kelly, Jno: Nicholas, Edward Garland,
			 Nicholas M Lewis,
			 Jno: Winn, Edmund Anderson, and Jno: Carr. The number of members present
			 constituting a bare majority, and it being desirable that a full board should be had to
			 take into consideration the important subjects submitted to the
			 committee appointed at the last session.	It is therefore ordered that the board be adjourned until Tuesday the third day of May next.
          
            
              Signed
            
            
              
               P. Carr.
            
          
         